Citation Nr: 1010296	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-37 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1993 to October 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in July 2009.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for a neck 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his July 9, 2009, video conference hearing, prior to 
the promulgation of a decision in the appeal, the Veteran 
indicated that he desired to withdrawal his appeal for the 
issue of entitlement to service connection for a right 
shoulder disorder.

2.  The RO denied the claim for service connection for a neck 
disorder in an April 2003 rating decision; the Veteran was 
notified of the decision and of his right to appeal, but he 
did not perfect an appeal of that decision.

3.  The evidence added to the record since the last final 
decision in April 2003 is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with respect to the issue of entitlement to 
service connection for a right shoulder disorder have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The April 2003 rating decision that denied the claim for 
service connection for a neck disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009).

3.  New and material evidence has been received to reopen the 
claim for service connection for a neck disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision below with 
regard to reopening the claim.




II.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  

At his July 9, 2009, Board video conference hearing, the 
Veteran's representative indicated that the Veteran would 
"like to withdraw from the record his right shoulder 
disability."  Accordingly, the Board does not have 
jurisdiction to review the issue of entitlement to service 
connection for a right shoulder disorder.  As such, it is 
dismissed.

III.  New and Material Evidence

Service connection for a neck disorder was previously denied 
in an April 2003 rating decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2009).  Thus, the April 2003 decision became final 
because the Veteran did not file a timely appeal.

However, the claim of entitlement to service connection for a 
neck disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in October 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The relevant evidence before VA at the time of the prior 
final decision consisted of the Veteran's service treatment 
records, VA treatment reports dated from January 1995 to 
April 2003, private treatment records from December 1999 and 
March 2000, the report of an April 1995 VA hands examination, 
the report of an April 2003 VA joints examination, the report 
of an April 2003 VA spine examination, and the Veteran's own 
statements.  Significantly, the April 2003 VA spine examiner 
diagnosed the Veteran with cervical strain and opined that 
the condition was "at least partially service connected" 
because the problem started in service and later became 
chronic.  However, citing private medical treatment following 
an automobile accident in January 1999, the RO found that the 
1999 accident was an intervening event which caused the 
Veteran's current neck pain, and the claim was denied.

Newly received evidence includes private treatment records 
dated from May 2005 to February 2007, the report of a March 
2007 VA joints examination, the report of a March 2007 VA 
spine examination, the transcript of the Veteran's September 
2007 Decision Review Officer (DRO) hearing, and the 
transcript of the Veteran's July 2009 Board video conference 
hearing.  The March 2007 VA spine examiner diagnosed him with 
degenerative disc disease of the cervical spine with chronic 
neck pain.  In addition, the Veteran testified at his 
September 2007 DRO hearing and July 2009 Board video 
conference hearing that he did not sustain any traumatic 
injury as a result of his 1999 automobile accident and that 
multiple X-rays conducted at the time were negative.  This 
new evidence is sufficient to reopen the claim, as it was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
Accordingly, the claim for service connection for a neck 
disorder is reopened.  


ORDER

Entitlement to service connection for a right shoulder 
disorder is dismissed.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a neck 
disorder; to that extent only, the appeal is allowed.


REMAND

Having reopened the Veteran's claim for entitlement to 
service connection for a neck disorder, the Board finds that 
additional development is needed prior to further 
disposition.

The Veteran contends that he has experienced chronic cervical 
symptomatology since he was injured during Marine Combat 
Training (MCT) at Camp Geiger, North Carolina.  Specifically, 
he testified that he was hit on the neck by a fellow Marine 
while in the pool and was subsequently transferred to light 
duty for approximately one week.  

The April 2003 VA spine examiner diagnosed the Veteran with 
cervical strain and opined that the condition was "at least 
partially service connected" because the problem started in 
service and later became chronic.  However, a March 2007 VA 
spine examiner diagnosed him with degenerative disc disease 
of the cervical spine with chronic neck pain and opined that 
this condition was less likely than not related to his 
service-connected degenerative disc disease of the lumbar 
spine.  Significantly, the March 2007 examiner did not offer 
an opinion as to the likelihood that his cervical disability 
was incurred during active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008).  As the Board is unable to 
render a decision based on the current medical evidence of 
record, it finds that a new medical opinion must be obtained 
to determine the likelihood that the Veteran's current 
degenerative disc disease of the cervical spine was incurred 
in or the result of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an appropriate VA examination for the 
purpose of ascertaining the etiology of 
any current cervical spine disorders.  Any 
further indicated studies must also be 
conducted.  The claims file must be made 
available to and reviewed by the examiner, 
to include the report of the April 2003 
spine examination, the report of the March 
2007 spine examination, and the December 
1999 report from the Veteran's private 
orthopedic surgical consultant in which 
the Veteran attributed his neck pain to a 
January 1999 automobile accident.  The 
examiner should opine as to whether it is 
as likely as not that any cervical spine 
disorder with which the Veteran has been 
diagnosed during the pendency of the 
appeal was incurred in or a result of his 
period of active duty service from March 
1993 to October 1994.  The rationale for 
all opinions, with citation to relevant 
medical findings, must be provided.

2.  Then, the RO should readjudicate the 
Veteran's appeal.  If any decision remains 
adverse to the appellant, the RO should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow the appropriate period for 
response.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


